Citation Nr: 0423329	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  98-08 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to service connection for a skin rash, to 
include acneform disease.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for squamous cell 
carcinoma.

4.  Entitlement to service connection for peripheral 
neuropathy.

5.  Entitlement to service connection for disability of the 
prostate.

6.  Entitlement to service connection for disability of the 
elbows.

7.  Entitlement to service connection for disability of the 
knees.

8.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for gastrointestinal 
disability, to include peptic ulcer disease and hiatal 
hernia.

9.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
October 1971.  

This matter arises from rating decisions dated June 1997 and 
March 2002 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

The Board notes that this appeal initially included the 
issues of entitlement service connection for post-traumatic 
stress disorder (PTSD) and entitlement to a total disability 
evaluation based on individual unemployability.  However, by 
a rating action dated in March 2000, the veteran was awarded 
service connection for PTSD.  The veteran's claim for a total 
disability evaluation based on individual unemployability was 
allowed in March 2002.  There is no longer a case in 
controversy on those issues.  As such, the issues of 
entitlement service connection for PTSD and entitlement to a 
total disability evaluation based on individual 
unemployability are no longer subject to appellate review.

The Board notes that the veteran's appeal initially included 
a request to reopen a claim for service connection for a skin 
rash as secondary to herbicide agents.  His claim encompassed 
an argument that he suffered from acneform disease as a 
result of his exposure to herbicides.  Acneform disease was 
added to the list of diseases presumed to be caused by 
exposure to herbicide agents in 1994, which is subsequent to 
when his claim was originally denied in August 1985.  The 
U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that, when a regulation creates a new basis of entitlement to 
benefits, as through liberalization of the requirements for 
such entitlement, an applicant's claim of entitlement under 
such regulation is separate and distinct from a claim 
previously and finally denied.  Spencer v. Brown, 4 Vet.App. 
283 (1993).  The veteran's claim for a skin rash as secondary 
to herbicide exposure will therefore been considered on a de 
novo basis.

The issues of service connection for tinnitus, a skin rash, 
to include acneform disease, and squamous cell carcinoma are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Peripheral neuropathy was not present in service, the 
veteran did not exhibit acute or subacute peripheral 
neuropathy within one year of his last date of service in the 
Republic of Vietnam, and there is no causal relationship 
between the veteran's military service, to include presumed 
exposure to Agent Orange, and his current peripheral 
neuropathy.

2.  Prostatitis was not manifested in service, and no medical 
evidence has been presented of a nexus between the veteran's 
active service, to include his presumed exposure to Agent 
Orange in service, and current disability of the prostate.

3.  Disability of elbows was not manifested in service, and 
no medical evidence has been presented of a nexus between the 
veteran's active service, to include his presumed exposure to 
Agent Orange in service, and current disability of the 
elbows.

4.  Disability of the knees was not manifested in service, 
arthritis of the knees was not exhibited within one year of 
service discharge, and no medical evidence has been presented 
of a nexus between the veteran's active service, to include 
his presumed exposure to Agent Orange in service, and current 
disability of the knees.

5.  In a decision dated in August 1985, the RO denied service 
connection for peptic ulcer disease and bilateral hearing 
loss based on the finding that there was no evidence showing 
incurrence of those conditions in service or that the 
conditions were etiologically related to exposure to 
herbicide agents; the veteran did not appeal August 1985 
decision within one year of being notified.

6.  With respect to the claim of service connection for a 
gastrointestinal disability, the evidence received since the 
August 1985 decision is either cumulative of evidence of 
record considered in that decision or immaterial; it does not 
bear directly and substantially upon the specific matters 
under consideration; and it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

7.  The evidence received since the August 1985 RO decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered to fairly decide the merits of the claim 
for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy, prostatitis, and disability of the 
elbows and knees were not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2003).


2.  The August 1985 rating action that denied service 
connection for peptic ulcer disease and bilateral hearing 
loss is final.  38 U.S.C. 4005(c) (1982); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1982); currently 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

3.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for gastrointestinal disability, to include peptic 
ulcer disease and hiatal hernia, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).

4.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

The United States Court of Appeals for Veterans Claims (CAVC) 
held, in part, that a notice as required by 38 U.S.C.A. § 
5103(a), must be provided to a veteran before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004).  In the present case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

In the present case, the veteran's substantially complete 
request to reopen the claim for peptic ulcer disease and the 
claim for service connection for peripheral neuropathy was 
received as of November 1996.  His request to reopen the 
claim for service connection for bilateral hearing loss and 
claims for service connection for a disability of the 
prostate, tendonitis of the elbows, and tendonitis of the 
knees was received in April 1997.  Thereafter, by a June 1997 
rating decision, the RO adjudicated the claims.  Only after 
that rating decision was promulgated did the RO, in a letter 
sent in June 2003, provide notice to the claimant regarding 
what information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Yet during the course of his appeal, the veteran was also 
sent a notice of rating decision in June 1997, a statement of 
the case in April 1998, a Supplemental Statement of the Case 
(SSOC) in March 2000, an SSOC in April 2002, a development 
letter in September 2003, a development letter in October 
2003, and an SSOC in May 2004.  All these actions and 
documents - collectively - listed and/or discussed the 
evidence considered, the legal criteria for determining 
whether the veteran's claims could be granted, and the 
analysis of the facts as applied to those criteria, thereby 
abundantly informing the veteran of the information and 
evidence necessary to substantiate his claims.  

However, because the VCAA notice letter was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Id.  On the other hand, the 
CAVC acknowledged that the Secretary could show that the lack 
of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id. ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (U.S. App., 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the VCAA shall "take due 
account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the CAVC in 
Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice letter provided to the veteran in June 2003 
was not given prior to the first AOJ adjudication of the 
claims on appeal, the notice was provided by the AOJ prior to 
its reconsideration of the veteran's claim in the May 2004 
SSOC, and the content of the notice letter fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Indeed, in a letter 
received in May 2004, the veteran reported that he had no 
evidence or argument to add to his appeal.  He stated he felt 
that the record contained ample evidence to support his 
claims.  Therefore, not withstanding Pelegrini, to decide the 
claims would not be prejudicial error to the claimant.  

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  During the course of 
this appeal, the RO has obtained and reviewed service medical 
records, numerous VA and private medical records, records 
from the Social Security Administration (SSA), and personal 
statements from the veteran.  The veteran has not indicated 
that there are any outstanding records pertinent to his 
claim.  Indeed, as not above, the veteran clearly indicated 
in his May 2004 statement that all the evidence relevant to 
his appeal has already been obtained and/or submitted.  The 
Board is satisfied that all the available medical evidence 
has been obtained.

Assistance may also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record 
shows that the veteran has been afforded VA examinations for 
the purpose of determining the nature of any of the veteran's 
claimed disabilities.  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  This appeal has been 
pending for over seven years.  There would be no possible 
benefit to remanding this claim again, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. 
§ 3.303(d) (2003).

Further, if a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft-
tissue sarcomas.  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of date on onset.  38 C.F.R. 
§ 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600 (2002).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

Peripheral Neuropathy

The record establishes that the veteran served in Vietnam 
during the Vietnam era.  Therefore, the Board concludes that 
the veteran must be presumed to have been exposed to an 
herbicide agent during his Vietnam era service.  38 C.F.R. § 
3.307 (2003).

Service medical records do not show that the veteran was seen 
for neurological complaints, or that he was ever diagnosed as 
having peripheral neuropathy, to include acute or subacute 
peripheral neuropathy.  His service discharge examination 
indicated that his neurological system was normal.  There 
were also no abnormal neurological findings recorded at VA 
examinations conducted in December 1972 and May 1985.  The 
first findings of complaints of neurological deficits 
(peripheral neuropathy) are not reported until many years 
post-service discharge.  Consequently, the presumption of 
service connection for acute or subacute peripheral 
neuropathy based on herbicide exposure can not attach in this 
case because there is no evidence of diagnosis of the 
condition within one year after the last date on which the 
veteran was exposed to an herbicide agent during active 
service.

The veteran must therefore present medical evidence that 
establishes a nexus between his peripheral neuropathy and his 
exposure to herbicides.  Alternately, he must establish that 
his peripheral neuropathy had its onset in service or is 
causally related thereto.  Medical records received from the 
SSA and treatment records from the J.A. Conner, M.D., 
Princeton Baptist Medical Center, M.S. Dyson, R.N., North 
River ENT, J.F. McCrae, M.D., O. Medlock, M.D., J. Caceres, 
M.D., and the Tuscaloosa VA Medical Center document the 
veteran's treatment for neurological complaints.  Those 
records indicate that the veteran has been diagnosed as 
having peripheral neuropathy (right arm pain), cervical 
radiculopathy, and bilateral carpal tunnel syndrome.  None of 
the records, however, contain any findings that relate any of 
these conditions to his active service or his exposure to 
Agent Orange.  Indeed, a review of the record strongly 
suggests that the veteran's cervical radiculopathy has been 
linked to a workplace injury that occurred in 1998, and that 
his carpal tunnel syndrome is also a work-related injury.

The veteran's assertion that he suffers from peripheral 
neuropathy as a result of his exposure to Agent Orange must 
fail.   His lay testimony alone is not competent evidence to 
support a finding on a medical question requiring special 
experience or special knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for peripheral neuropathy, and 
that, therefore, the provisions of § 5107(b) are not 
applicable.

Disabilities of the Prostate, Elbows, and Knees

Service medical records are devoid of any findings of 
complaints, treatment, or diagnosis of a disability of the 
prostate, elbows, or knees.  A Report of Medical Examination 
pending service discharge indicated that the veteran's 
genitourinary system, upper extremities, lower extremities, 
and musculoskeletal system were normal.  

At a VA examination conducted in December 1971, the veteran's 
prostate was noted to be normal.  He had a good range of 
motion in all joints.  There was no pain to motion of the 
joints.  Muscle strength in all groups was normal and equal.  
Similar findings were made at an April 1985 VA examination.  

In May 1985, the veteran was afforded a VA Agent Orange 
examination.  He complained of sore knees since 1972.  He 
denied any trauma.  X-rays of both knees were normal.  His 
prostate was tender.  The impression was possible 
prostatitis.  

The veteran was afforded another VA examination in May 2000.  
He complained of back and arm pain.  He reported being in a 
mining accident and suffering injuries at that time.  He 
indicated that he underwent knee surgery in 1999, but that he 
was still experiencing swelling, crepitus, and pain.  
Limitation of motion of the neck, back, and knees were 
recorded.  Motor, sensory, and reflex function appeared 
normal.  The diagnosis, in pertinent part, was post-traumatic 
dysfunction of the neck, low back dysfunction, and 
degenerative joint disease.  

Medical records considered by the SSA and treatment records 
from the Princeton Baptist Medical Center, Ms. Dyson, North 
River ENT, Drs. Conner, McCrae, Medlock, and Caceres, and the 
Tuscaloosa VA Medical Center were associated with the claims 
folder.  Those records show active treatment for problems 
related to the prostate, and that the veteran has been 
variously diagnosed as having benign prostatic hyperplasia 
and prostatitis.  The records also document the veteran's 
complaints of bilateral knee and elbow pain.  The veteran has 
undergone surgical repair for a torn medial meniscus in both 
knees, and has been diagnosed as having arthritis in both 
knees.  The veteran has also been diagnosed as having 
epicondylitis of the right elbow.  None of these disorders 
are included on the list of disabilities presumed to be 
caused by exposure to herbicides.  The veteran must therefore 
present medical evidence that establishes a nexus between his 
prostatitis, arthritis, epicondylitis and his exposure to 
herbicides.  Alternately, he must establish these conditions 
had their onset in service, are causally related thereto, or, 
with regard to his arthritis, that the disability had its 
onset within one year of service discharge.  

As noted above, the report of the May 1985 VA Agent Orange 
examination indicated that the veteran gave a history of knee 
pain since 1972, which would have been within one of his 
service discharge.  No conclusions or medical findings were 
made based on this history.  The CAVC has held that bare 
transcription of lay history unenhanced by any additional 
medical comment by the examiner, is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
Moreover, as x-rays taken in 1985 were negative, an argument 
that arthritis of the knees first manifested in 1972 is 
sufficiently rebutted.  The remaining medical evidence merely 
discusses the current status of the veteran's knee problems.  
Further, none of the records contain any findings relating 
the veteran's prostate, elbow, and/or knee condition to his 
active service or his exposure to herbicides (Agent Orange).  

While the veteran contends that his current prostate, elbow, 
and knee problems are related had their onset in service or 
are the result of exposure to herbicides during his Vietnam 
service, his lay testimony alone is not competent evidence to 
support a finding on a medical question requiring special 
experience or special knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection for disabilities 
of the prostate, elbow, and knees because there is no 
evidence of pertinent disability in service or for several 
years following service.  Thus, while there are current 
diagnoses of these disorders there is no true indication that 
pertinent disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, the negative 
examination performed at separation from service, and 
negative examination conducted in December 1971 any opinion 
relating the current prostatitis, arthritis, and/or 
tendonitis to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2003).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 USCA 
5103A(a)(2).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a disability of the 
prostate, disability of the elbows, and disability of the 
knees and that, therefore, the provisions of § 5107(b) are 
not applicable.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002) 
(NOTE: the prior definition of new and material evidence is 
for application in this case due to the date of the claim to 
reopen).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Gastrointestinal Disability, to include Peptic Ulcer Disease 
and Hiatal Hernia

Using the guidelines noted above, the Board finds that the 
veteran has not submitted new and material evidence.  The 
claim concerning entitlement to service connection for 
gastrointestinal disability, to include peptic ulcer disease 
and hiatal hernia, will not be reopened.

Service connection for peptic ulcer disease was denied in 
August 1985.  The RO found that there was no evidence of 
treatment for peptic ulcer disease during his active service, 
and there was no evidence establishing a link between his 
peptic ulcer disease and his active service.  The record at 
that time included evidence dated in 1980 showing that the 
veteran as having a duodenal ulcer and a possible hiatal 
hernia.  The veteran was provided notice of this decision 
that same month.  A Statement of the Case was issued to the 
veteran in February 1986, following receipt of a Notice of 
Disagreement.  The veteran failed to submit a timely 
substantive appeal.

The evidence received by VA after the August 1985 decision 
includes personal statements, medical records received from 
the SSA, VA examination reports, and treatment records from 
Princeton Baptist Medical Center, North River ENT, Drs. 
McCrae and Caceres, O. Medlock, M.S., and the Tuscaloosa 
VAMC.  The personal statements the veteran provided are 
essentially duplicative of those he previously submitted.  

The aforementioned medical records, while "new," are 
immaterial because they either do not address the disability 
at issue or merely document current treatment for various 
gastrointestinal problems, to include peptic ulcer disease, a 
hiatal hernia, and gastroesophageal reflux disease.  None of 
the records contain a medical opinion indicating that any 
gastrointestinal disability is etiologically related to the 
veteran's active service.  

The evidence received since the August 1985 rating decision 
is cumulative of evidence considered in that decision or is 
plainly immaterial, and when considered in conjunction with 
the overall record, it does not bear directly and 
substantially upon the specific matters under consideration, 
and it is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the veteran's attempt to reopen his claim for entitlement to 
service connection for gastrointestinal disease, to include 
peptic ulcer disease and hiatal hernia, must fail.

Bilateral Hearing Loss

Service connection for hearing loss was denied by the RO in 
August 1985.  The specified basis for the RO's denial in 
August 1985 was that the veteran's hearing was essentially 
normal at his discharge examination, and that there was no 
evidence establishing a medical nexus between his current 
bilateral sensorineural hearing loss and his active service.  
The record at that time established that the veteran suffered 
from hearing loss for VA purposes.  See 38 C.F.R. 3.385 
(2003).  The veteran did not appeal this decision. 

The evidence received by VA after the August 1985 decision 
includes personal statements, a statement from G.H., and 
outpatient treatment records from the Tuscaloosa VAMC.  The 
veteran reports that he served on a mortar crew while 
stationed in Vietnam and intimates that he was exposed to 
acoustic trauma at that time.  G.H. states that he served 
with the veteran in Vietnam, and that he served on the same 
mortar team as the veteran.  Records from the Tuscaloosa VAMC 
include a November 2001 examination that relates the 
veteran's hearing loss to his active service.  Specifically, 
the veteran was diagnosed as having impaired hearing "combat 
injury Vietnam."  This diagnosis is presumed credible for 
the purpose of determining whether the claim has been 
reopened.  See Justus.

The evidence referenced above suggests that the veteran was 
exposed to acoustic trauma in service, and that his current 
hearing loss may be etiologically related to this noise 
exposure.  This evidence is not cumulative or redundant of 
the evidence previously of record, since it clearly suggests 
that the veteran's hearing loss may be related to his active 
service.  This evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The personal statements and VA treatment records are 
therefore new and material; consequently, the claim for 
service connection for bilateral hearing loss is reopened.  


ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to service connection for a disability of the 
prostate is denied.

Entitlement to service connection for disability of the 
elbows is denied.

Entitlement to service connection for disability of the knees 
is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for 
gastrointestinal disability, to include peptic ulcer disease 
and hiatal hernia, and the claim is not reopened.

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for bilateral hearing loss is granted.


REMAND

The veteran contends that his metastatic lymphoma was caused 
by his exposure to Agent Orange.  Similarly, he argues that 
he suffers from a skin rash (acneform disease), and that 
disorder is also etiologically related to Agent Orange 
exposure.  He also asserts that his diagnosed bilateral 
hearing loss and tinnitus are etiologically related to his 
active military service.

With respect to the duty to assist, review of the claims 
folder reveals that the RO has secured service medical 
records, records from the SSA, and VA and private medical 
records.  Service medical records document that the veteran 
was seen for complaints of a rash on his neck and back.  The 
report of VA examination conducted in December 1971 indicated 
that the veteran has a few small "acne-form lesions" over 
the anterior chest.  Medical records from the Jackson Clinic 
dated in 1978 and 1979 show that the veteran received active 
treatment for complaints of a persistent rash.  Although a 
May 1985 VA dermatology examination and a May 2000 general 
medical examination indicated that the veteran's skin was 
without dermatological sequelae, current outpatient treatment 
records from the Tuscaloosa VAMC indicate that the veteran 
has complained of a recurrent rash, and that he takes 
medication to control the condition.  The veteran has not 
been afforded a VA examination to determine the current 
nature and etiology of his skin rash including whether the 
veteran currently suffers from acneform disease, which is 
presumed to be caused by Agent Orange exposure if the 
condition manifested to a compensable degree within one year 
of the veteran's last exposure.  See 38 C.F.R. §§ 3.307, 
3.309(e).

With respect to the veteran's hearing loss disability, the 
Board again notes that evidence has been submitted suggesting 
that the veteran suffered acoustic trauma during his active 
service.  There is also evidence that suggests that the 
veteran's diagnosed high frequency sensorineural hearing loss 
and tinnitus were combat injuries.  In this regard, while VA 
examinations have diagnosed him as having bilateral hearing 
loss and tinnitus, none of those of the VA examinations 
provided to the veteran have addressed the etiology of those 
disabilities.

Finally, the veteran submitted a statement from S.P. Sanford, 
M.D., in support of his claim for service connection for 
squamous cell carcinoma.  Dr. Sanford indicated that he 
initially saw the veteran in December 2001 due to complaints 
of a left neck mass. He said he performed intensive 
examinations on the veteran, which included the excision of 
the mass.  He stated that the final diagnosis was felt to be 
most consistent with metastatic undifferentiated/poorly 
differentiated squamous cell carcinoma with papillary 
features.  He indicated that he had a long and careful 
discussion with the veteran and his wife regarding the 
disease process.  In light of the veteran's of exposure to 
Agent Orange and the absence of other risk factors such as 
tobacco use, Dr. Sanford opined that that Agent Orange was 
the most likely cause of the malignancy.  This opinion is 
probative because, while squamous cell carcinoma is not one 
of the diseases presumed to be caused by herbicide exposure, 
it suggests a direct link between the veteran's active 
service (exposure to herbicides) and his carcinoma.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  In this 
case, the Board believes that a medical opinion is necessary 
in order to determine the etiology of the veteran's carcinoma 
and his current skin rash, hearing loss, and tinnitus 
disabilities.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, VA Outpatient Clinics, 
etc.) that have treated the veteran for 
his carcinoma, skin rash (acneform 
disease), hearing loss, and/or tinnitus.  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, inform the appellant 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.

The RO should request the veteran to 
submit any additional medical evidence 
establishing incurrence or aggravation of 
his current hearing loss and/or tinnitus 
disability with his active service.  The 
veteran should also be asked to submit 
any additional evidence demonstrating an 
etiological relationship between his 
squamous cell carcinoma and his exposure 
to Agent Orange in service.  

2.  The RO should schedule the veteran 
for a VA examination(s) to determine the 
extent and etiology of his diagnosed 
"metastatic undifferentiated/poorly 
differentiated squamous cell carcinoma 
with papillary features."  The claims 
folders, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folders were reviewed.  Any indicated 
studies should be performed.

Based upon the examination results and a 
review of the claims folders, the 
examiner should provide an opinion as to 
whether it is more likely, less likely or 
as likely as not that the veteran's 
carcinoma is etiologically related to his 
exposure to herbicides (Agent Orange) 
during his active military service.  The 
examiner should attempt to reconcile his 
or her opinion with the service medical 
records and the findings made by Dr. 
Sanford in his April 2002 statement.  The 
rationale for all opinions expressed must 
also be provided.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
extent and etiology of the veteran's 
diagnosed hearing loss disability and 
tinnitus.  The claims folders, to include 
a copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folders were reviewed.  Any 
indicated studies should be performed.

Based upon the examination results and a 
review of the claims folders, the 
examiner should provide an opinion as to 
whether it is more likely, less likely or 
as likely as not that any current hearing 
loss disability and/or tinnitus had is 
etiologically related to the veteran's 
active military service, to include any 
noise exposure.  The rationale for all 
opinions expressed must also be provided.

4.  The RO should schedule the veteran 
for a VA examination to determine the 
extent and etiology of any disability of 
the skin.  The claims folders, to include 
a copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folders were reviewed.  Any 
indicated studies should be performed.

Based upon the examination results and a 
review of the claims folders, the 
examiner should provide an opinion as to 
whether the veteran currently suffers 
from acneform disease that is consistent 
with chloracne.  If acneform disease is 
not diagnosed, the examiner should 
provide an opinion as to whether it is 
more likely, less likely or as likely as 
not that any current skin rash disability 
had its onset during or is otherwise 
related to the veteran's active military 
service.  The rationale for all opinions 
expressed must also be provided.

5.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the May 2004 
Supplemental Statement of the Case and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA.  Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



